184 N.J. Super. 96 (1981)
445 A.2d 409
JOSEPH A. SUMMONTE AND LAURETTA A. SUMMONTE, HIS WIFE, PLAINTIFFS-RESPONDENTS,
v.
FIRST AMERICAN TITLE INSURANCE COMPANY AND CONGRESS TITLE CORPORATION, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Submitted December 15, 1981.
Decided December 31, 1981.
Before Judges MICHELS, McELROY and J.H. COLEMAN.
Dennis M. Gonski, attorney for appellants.
Stokes & Throckmorton, attorneys for respondents (Edward C. Stokes, III, of counsel and on the brief).
PER CURIAM.
The judgment of the Chancery Division is affirmed substantially for the reasons expressed by Judge Haines in his written opinion reported in Summonte v. First Amer. Title Ins. Co., 180 N.J. Super. 605 (Ch.Div. 1981).
Affirmed.